Citation Nr: 0900580	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.  Entitlement to service connection for a neck condition.  


REPRESENTATION

Appellant represented by:	Roger Stanfield, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2006 and March 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The March 2006 rating decision denied service connection for 
fibromyalgia, gout, a feet condition, and degenerative 
arthritis of the lumbar spine.  The veteran's Notice of 
Disagreement (NOD) with that decision was received at the RO 
in April 2006.  The RO issued a Statement of the Case (SOC) 
in January 2007.  The veteran perfected his appeal as to the 
issues of service connection for fibromyalgia, gout, and 
degenerative arthritis of the lumbar spine, with the 
submission of a timely substantive appeal (VA Form 9), which 
was received at the RO in January 2007.  A supplemental 
statement of the case (SSOC) was issued to the veteran in 
November 2007.  In a statement dated later that month, the 
veteran indicated his desire to withdraw from appellate 
status the issues of entitlement to service connection for 
gout and fibromyalgia.  

The March 2008 rating decision denied service connection for 
a neck condition.  The veteran's NOD with that decision was 
received at the RO in March 2008.  In August 2008, the RO 
issued an SOC regarding the issue of service connection for a 
neck condition.  The veteran perfected his appeal as to that 
issue with the submission of a timely substantive appeal (VA 
Form 9), which was received at the RO in September 2008.  

The issues of entitlement to service connection for 
degenerative arthritis of the lumbar spine and a neck 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






REMAND

In a statement received at the Board on December 22, 2008, 
the veteran requested to appear for an in-person, non-video 
(travel board) hearing at the RO before a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In 
light of the veteran's request, the case is remanded for the 
veteran to be scheduled for an in-person travel board hearing 
before a Veterans Law Judge at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for an in-person 
travel board hearing before a Veterans 
Law Judge at the RO.  Notify the veteran 
and his representative of the date, time 
and place of the hearing.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




















 Department of Veterans Affairs


